United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.N., Appellant
and
DEPARTMENT OF JUSTICE, IMMIGRATION
& NATURALZATION SERVICE,
Calipatria, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1810
Issued: May 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 29, 2010 appellant filed an appeal for review of a May 28, 2010 decision of the
Office of Workers’ Compensation Programs. The appeal was docketed as No. 10-1810.
This is the fourth appeal in this case to the Board. By order dated September 1, 2005, the
Board found that appellant had been denied her right to an oral hearing and remanded the case to
the Office, in order to provide appellant the opportunity to exercise her right to an oral hearing.1
In an order dated July 12, 2007, the Board dismissed appellant’s appeal of a May 19, 2006
decision of an Office hearing representative. As the hearing representative had directed the
Office to obtain a second opinion examination to determine whether appellant had a cervical
condition causally related to her accepted 1998 injury, the Board found that the case was in an
interlocutory posture.2 By order dated February 4, 2010, the Board remanded the case to the
Office for reconstruction of the record and an appropriate order to preserve appellant’s rights of

1

Docket No. 05-844 (issued September 1, 2005).

2

Docket No. 06-1552 (issued July 12, 2007).

appeal.3 The Board has duly considered this matter and concludes that this case is not is posture
for a decision.
Following the Board’s July 12, 2007 dismissal of her appeal, the Office referred appellant
to Dr. Irwin Shapiro, a Board-certified orthopedic surgeon, for a second opinion examination to
determine whether there was a causal relationship between her claimed cervical condition and
factors of employment, and whether she was disabled from August 19, 1998 through
January 1999. The examination was scheduled for June 2, 2009. On May 28, 2009 appellant
notified the Office that she was unable to attend the scheduled examination due to a previouslyscheduled surgery and requested that the examination be postponed until the first week in
August 2009 following her recovery from surgery.4
In a report dated June 2, 2009, Dr. Shapiro stated that he had not examined appellant but
that he had been asked to respond to the Office’s questions based upon his review of the medical
record. He opined that he saw no evidence that appellant had ever had cervical radiculopathy, as
claimed. Dr. Shapiro saw no evidence of a specific traumatic injury to account for neck strain.
Although there was documentation of a disc bulge, there was no evidence of a herniation.
Dr. Shapiro stated that objective findings did not support a diagnosis of a cervical condition. He
did not provide current examination findings, a statement of all records reviewed or a history of
injury.
In an August 24, 2009 decision, the Office denied appellant’s request to expand her claim
to include a cervical condition and denied compensation for disability from August 19, 1998
through January 1999, finding that the weight of the medical evidence was contained in
Dr. Shapiro’s second opinion report. Following the Board’s February 4, 2010 order remanding
the case, the Office issued a May 28, 2010 decision denying appellant’s claim, again relying on
Dr. Shapiro’s opinion.
It is well established that proceedings under the Act are not adversarial in nature, nor is
the Office a disinterested arbiter.5 While appellant has the burden to establish entitlement to
compensation, the Office shares responsibility in the development of the evidence to see that
justice is done.6 The Office undertook development of the medical evidence, first by requiring a
second opinion examination, and then by referring appellant to Dr. Shapiro. It therefore had an
obligation to secure a report adequately addressing the issue at hand, namely, whether appellant
had a cervical condition causally related to her accepted injury.7 On its face, Dr. Shapiro’s report
3

Docket No. 09-2350 (issued February 4, 2010).

4

The record contains a report from a Dr. Williams indicating that appellant would be out of work for six weeks
for recover from uterine surgery.
5

Vanessa Young, 55 ECAB 575 (2004).

6

Richard E. Simpson, 55 ECAB 490 (2004).

7

See Peter C. Belkind, 56 ECAB 580 (2005) (where the opinion of the Office’s second opinion physician was
unclear on whether the claimant had any permanent impairment due to his accepted employment injury, the Board
found that the Office should secure a report adequately addressing the relevant issue). In this case, appellant’s
request to reschedule the examination to early August 2009 was reasonable, given her previously scheduled surgery.

2

is insufficient to satisfy the requirement of the May 19, 2006 decision to obtain a second opinion
examination to determine whether appellant had a cervical condition causally related to her
accepted 1998 injury. As he did not perform an examination of appellant, his report was not
based on his own current objective findings. Although Dr. Shapiro made references to various
records reviewed, he did not identify all records reviewed or provide a complete history of
injury. Therefore, his report is of limited probative value.
The Board finds that this case is not in posture for a decision. The case will be remanded
for appropriate development of the medical evidence, to be followed by an appropriate decision,
in order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the May 28, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to the Office for further
proceedings consistent with this order.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

